COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-033-CR
 
RICHARD LYNN CAMACHO                                                            APPELLANT
V.
THE STATE OF TEXAS                                                              
    
STATE
------------
FROM THE 78TH DISTRICT COURT OF WICHITA
COUNTY
------------
MEMORANDUM OPINION(1)
------------
       
Richard Lynn Camacho appeals from the trial court's order denying his motion to
set appeal bond. In one point, he contends that the trial court abused its
discretion by denying his request for an appeal bond. We will affirm.
       
We review a trial court's decision regarding an appeal bond under an abuse of
discretion standard. Ex parte Spaulding, 612 S.W.2d 509, 511 (Tex.
Crim. App. 1981); Davis v. State, 71 S.W.3d 844, 845-46 (Tex.
App.--Texarkana 2002, no pet.). A trial court abuses its discretion only when it
makes its decision without reference to any guiding rules or principles or, in
other words, if the decision is arbitrary or unreasonable. Montgomery v.
State, 810 S.W.2d 372, 380 (Tex. Crim. App. 1990). Even if we would have
reached a different result, we will not intercede as long as the trial court's
ruling is within the "zone of reasonable disagreement." Id.
at 391 (op. on reh'g).
       
Appellant contends that the trial court abused its discretion by denying his
request for an appeal bond because it took judicial notice of testimony from
prior proceedings. To preserve a complaint for appellate review, however, a
party must have presented to the trial court a timely request, objection, or
motion that states the specific grounds for the desired ruling. Tex. R. App. P.
33.1(a)(1); Mosley v. State, 983 S.W.2d 249, 265 (Tex. Crim. App. 1998)
(op. on reh'g), cert. denied, 526 U.S. 1070 (1999). Failure to do so
results in waiver of the complaint. Because the record reflects that appellant
did not object to the trial court's taking judicial notice of said testimony,
appellant has presented nothing for our review. Nguyen v. State, 982
S.W.2d 945, 948 (Tex. App.--Houston [14th Dist.] 1998, pet. ref'd).
Accordingly, we overrule appellant's sole issue and affirm the trial court's
order denying his motion for appeal bond.
 
                                                           JOHN
CAYCE
                                                           CHIEF
JUSTICE
 
PANEL A: CAYCE, C.J.; HOLMAN and GARDNER,
JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: June 12, 2003

1. See Tex. R. App. P. 47.4.